

116 HR 4072 IH: To deem officers and employees of the United States Government excepted from furlough during a Government shutdown in fiscal year 2020 to be eligible for unemployment compensation, and for other purposes.
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4072IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mrs. Trahan (for herself, Ms. Stefanik, Mr. Brown of Maryland, Ms. Jackson Lee, Ms. Moore, Ms. Garcia of Texas, Mr. Cohen, Mrs. Watson Coleman, and Ms. Haaland) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo deem officers and employees of the United States Government excepted from furlough during a
			 Government shutdown in fiscal year 2020 to be eligible for unemployment
			 compensation, and for other purposes.
	
 1.Eligibility for unemployment compensation during fiscal year 2020 Government shutdownNotwithstanding any other provision of law, with respect to any lapse in discretionary appropriations occurring in fiscal year 2020, any Federal employee (including a member of the Armed Forces) who is excepted from furlough and is working without pay during such a lapse shall be, during such lapse and solely for the purpose of determining eligibility for unemployment compensation, deemed to be separated from Federal service and eligible for unemployment compensation benefits under chapter 85 of title 5, United States Code, with no waiting period for such eligibility to accrue.
		